Citation Nr: 1338880	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-07 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1968 to June 1969. 
  
This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The rating decision granted service connection for prostate cancer, status post complete prostatectomy with residual scar and erectile dysfunction and assigned a 10 percent disability rating.  

In a June 2012 Decision Review Officer (DRO) decision, an increased evaluation of 20 percent (from 10 percent) was awarded effective April 21, 2009.

In October 2013, the Veteran did not appear for a hearing he had requested before a Veterans' Law Judge.  As good cause has not been shown for this absence, his request for a hearing is deemed withdrawn.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an increase for his service-connected prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction, it is noted that a VA examination was afforded in August 2008 in association with his claim.  The Veteran was found to be urinating three times during the day at intervals of every 4 hours and during the night two times at intervals of every four hours.  In April 2009, a private physician noted that the Veteran is awake three to four times per night to void.  Additionally, in a February 2010 VA mental disorders examination, the Veteran reported that since his surgery he has had problems with increased urination and needed to void three to five times per night.  

Essentially, the Board notes that the record indicates that the Veteran's problems with voiding appear to be progressive in nature, and that worsening of the condition is something that may be associated with the passage of time.  In addition to this, the Veteran's statement to the VA mental health examiner in February 2010 indicate that his voiding issue is more severe than when it was last evaluated.  Given these findings, and given that the most recent VA opinion is dated over five years ago, the Board is not satisfied that it has a complete assessment of the service-connected disability picture. 

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Accordingly, as this is not the case for the current claim for an increase, a new, comprehensive VA examination, addressing the severity of the service-connected prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction (to include any manifestation of voiding  dysfunction) should be afforded. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all sources of prostate/urinary treatment, hospitalization, and examination from any VA or private facility from 2009 to the present.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  

2. Schedule the Veteran for an examination to determine the current level of severity of service-connected prostate cancer status post complete prostatectomy with residual scar and erectile dysfunction.  All necessary tests should be afforded.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remand for further development. 


3. Following the above-directed development, re-adjudicate the Veterans claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


